Title: From Thomas Jefferson to George Rogers Clark, 26 November 1782
From: Jefferson, Thomas
To: Clark, George Rogers


        
          Dear Sir
          Nov. 26. 1782.
        
        I received in August your favour wherein you give me hopes of your being able to procure for me some of the big bones. I should be unfaithful to my own feelings were I not to express to you how much I am obliged by your attention to the request I made you on that subject. A specimen of each of the several species of bones now to be found is to me the most desireable object in Natural history, and there is no expence of package or of safe transportation which I will not gladly reimburse to procure them safely. Elkhorns of very extraordinary size, petrifactions, or any thing else uncommon would be very acceptable. New London in Bedford, Staunton in Augusta, or Fredericksburg are places from whence I can surely get them. Mr. Steptoe in the first place, Colo. Matthews in the second, Mr. Dick in the third will take care of them for me. You will perhaps hear of my being gone to Europe, but my trip there will be short. I mention this lest you should hesitate in forwarding any curiosities for me. Any observations of your own on the subject of the big bones or their history, or on any thing else in the Western country, will come acceptably to me, because I know you see the works of nature in the great, and not merely in detail. Descriptions of animals, vegetables, minerals, or other curious things, notes as to the Indians, information of the country between the Missisipi and waters of the South sea &c. &c. will strike your mind as worthy being communicated. I wish you had more time to pay attention to them.
        I perceive by your letter you are not unapprised that your services to your country have not made due impression on every mind. That you have enemies you must not doubt, when you reflect that  you have made yourself eminent. If you meant to escape malice you should have confined yourself within the sleepy line of regular duty. When you transgressed this and enterprized deeds which will hand down your name with honour to future times, you made yourself a mark for malice and envy to shoot at. Of these there is enough both in and out of office. I was not a little surprized however to find one person hostile to you as far as he has personal courage to shew hostility to any man. Who he is you will probably have heard, or may know him by this description as being all tongue without either head or heart. In the variety of his crooked schemes however, his interests may probably veer about so as to put it in your power to be useful to him; in which case he certainly will be your friend again if you want him. That you may long continue a fit object for his enemity and for that of every person of his complexion in the state, which I know can only be by your continuing to do good to your country and honour to yourself is the earnest prayer of one who subscribes himself with great truth & sincerity Dr. Sir Your friend & servt.,
        
          Th: Jefferson
        
      